UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-2231


WEST VIRGINIA CITIZENS DEFENSE       LEAGUE,   INC.,   a   West
Virginia nonprofit corporation,

                Plaintiff - Appellant,

          v.

CITY OF MARTINSBURG, a West Virginia municipal corporation;
GEORGE KAROS, personally and in his official capacity as the
Mayor of the City of Martinsburg; MARK S. BALDWIN,
personally and in his official capacity as the City Manager
of the City of Martinsburg; KEVIN MILLER, personally and in
his official capacity as the Chief of Police of the City of
Martinsburg,

                Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:11-cv-00005-JPB)


Submitted:   June 7, 2012                 Decided:     June 19, 2012


Before AGEE, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James M. Mullins, Jr., THE LAW OFFICES OF JAMES M. MULLINS, JR.
PLLC, Beckley, West Virginia, for Appellant.    Floyd M. Sayre,
III, BOWLES RICE McDAVID GRAFF & LOVE, LLP, Martinsburg, West
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               In January 2011, the West Virginia Citizens Defense

League,    Inc.        (“WVCDL”)          filed        in     the     district          court        a

preenforcement challenge to § 545.14 of the Code of the City of

Martinsburg, West Virginia, which imposes certain restrictions

on the ability to possess a firearm within public buildings.

The   district        court    stayed      the       case,     invoking      the       abstention

doctrine first recognized in Railroad Comm’n of Tex. v. Pullman

Co., 312 U.S. 496 (1941).                   WVCDL appealed, and the parties’

dispute    now       centers    upon      two        issues:    (1) whether            WVCDL    has

standing       to    press    its   current           claims,       and    (2)    whether       the

district court abused its discretion in staying the case under

the Pullman          abstention     doctrine.           Because       we    conclude,          on   a

review    of    the    record,      that    WVCDL       has     standing         and    that    the

district court did not abuse its discretion in abstaining under

Pullman, we affirm the judgment of the district court.

               The         Defendants       to          the         suit      (collectively,

“Martinsburg”)         argue    that      WVCDL        lacks    standing         to    challenge

§ 545.14       on    behalf    of   its    members.            We    review      questions          of

standing de novo, and the burden of establishing standing “lies

squarely       on    the    party   claiming          subject-matter          jurisdiction.”

Frank Krasner Enters., Ltd. v. Montgomery County, 401 F.3d 230,

234 (4th Cir. 2005).



                                                 3
              An organization bringing suit on behalf of its members

must     satisfy         three     requirements                 in      order     to      secure

organizational        standing:             (1)       that   its      members     would        have

standing to sue as individuals; (2) that the interests it seeks

to    protect      are   germane       to     the       organization’s          purpose;        and

(3) that      the    suit     does         not        require     the     participation          of

individual      members.         Equity          In    Athletics,        Inc.    v.    Dep’t     of

Educ., 639 F.3d 91, 99 (4th Cir. 2011), cert. denied, 132 S. Ct.

1004 (2012).        With respect to the first of these requirements,

individual members must show that they suffered “an actual or

threatened      injury      that      is    concrete,           particularized,         and     not

conjectural,” and that is fairly traceable to the challenged

conduct and likely to be redressed by a favorable decision.                                    Id.

              “When a party brings a preenforcement challenge to a

statute or regulation, it must allege ‘an intention to engage in

a    course   of    conduct      arguably         affected        with    a     constitutional

interest,’      and      there        must       exist       ‘a      credible         threat     of

prosecution’ under the statute or regulation.”                                  Va. Soc’y for

Human Life, Inc. v. Fed. Election Comm’n, 263 F.3d 379, 386 (4th

Cir. 2001) (quoting Babbitt v. United Farm Workers Nat’l Union,

442 U.S. 289, 298 (1979)).                 Nevertheless, a plaintiff contesting

the    constitutionality         of    a     criminal        statute      need     not    “first

expose himself to actual arrest or prosecution to be entitled to



                                                  4
challenge the statute that he claims deters the exercise of his

constitutional rights.”       Babbitt, 442 U.S. at 298; Mobil Oil

Corp. v. Att’y Gen. of Va., 940 F.2d 73, 76 (4th Cir. 1991).

          Our review of the record convinces us that WVCDL has

sufficiently alleged that at least one of its members intends to

engage in conduct for which the prospect of prosecution is not

merely “imaginary” or “speculative.”        Va. Soc’y for Human Life,

263 F.3d at 386; Equity in Athletics, 639 F.3d at 99.                WVCDL

therefore has standing to pursue the claims it pressed before

the district court.

          We conclude nevertheless that the district court did

not abuse its discretion when it determined to stay the case

under the Pullman abstention doctrine.           See Hennis v. Hemlick,

666 F.3d 270, 274 (4th Cir. 2012) (review of a district court’s

decision to abstain is for abuse of discretion).                Because a

district court abuses its discretion whenever “its decision is

guided by erroneous legal principles,” there is “little or no

discretion to abstain in a case which does not meet traditional

abstention requirements.”      Martin v. Stewart, 499 F.3d 360, 363

(4th Cir. 2007).

          Federal courts “should abstain” under Pullman where a

case involves an open question of state law that is potentially

dispositive   inasmuch   as   its   resolution   may   moot   the   federal



                                     5
constitutional          issue.    Va.    Office    for       Prot.      &    Advocacy       v.

Stewart, 131 S. Ct. 1632, 1644 (2011) (Kennedy, J., concurring);

Educational Servs., Inc. v. Md. State Bd. for Higher Educ., 710

F.2d 170, 174 (4th Cir. 1983).                  The doctrine thus both avoids

impinging        upon    state   sovereignty       and       forestalls            premature

consideration of sensitive federal controversies.                            Stewart, 131

S. Ct. at 1644 (Kennedy, J., concurring); Nivens v. Gilchrist,

444 F.3d 237, 246 n.6 (4th Cir. 2006).

                In this case, WVCDL’s assertion that the record is

bereft     of    evidence    demonstrating       the    presence        of       thorny    and

potentially dispositive state law questions is without merit,

given that WVCDL’s complaint squarely demonstrates the presence

of   numerous        such   issues.       Nor     do    we    countenance            WVCDL’s

contention that Arizonans for Official English v. Arizona, 520

U.S. 43, 75-80 (1997), renders the district court’s reliance on

Pullman improper.           In our view, the circumstances of this case

would have supported either certifying a question of state law

to   the    West     Virginia    state    courts       or    invoking        the     Pullman

abstention        doctrine.       Because        both       options         were     equally

available       to   the    district     court,    it       was   not       an     abuse   of

discretion for the court to choose the latter over the former.

                Accordingly, we affirm the judgment of the district

court.      We dispense with oral argument because the facts and



                                           6
legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                                    AFFIRMED




                                    7